Information Disclosure Statement
Foreign Ref Cite # 1 through 4 have been lined through in the IDS received 12/30/2021 and not considered because legible copies of the JP documents have not been received. Rather, only machine translations were submitted. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
NPL Cite #2 has been lined through in the IDS received 12/30/2021 and not considered because a legible copy of the NPL document has not been received. 37 CFR 1.98(a) requires a legible copy of each NPL document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764